Citation Nr: 0106124	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  94-30 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a compensable rating for acne of the 
chest.

2.  Entitlement to service connection for dyshidrotic eczema 
of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


REMAND

The veteran had active service from August 1968 to March 
1970.  He was a combat engineer in the Republic of South 
Vietnam.

Pursuant to the previous Board of Veterans' Appeals (Board) 
remand of May 1997, the record reveals that the regional 
office (RO) accomplished all of the evidentiary development 
requested by the Board, and the Board wishes to commend the 
RO with respect to the tenacity with which it pursued many of 
the records requested.  Regrettably, however, the Board finds 
that some of the evidence developed and recently enacted 
legislation requires that the Board again remand this matter 
for further development.

First, with respect to the issue of entitlement to a 
compensable rating for acne of the chest, the Board has 
examined the results from the April 2000 Department of 
Veterans Affairs (VA) skin diseases examination, and notes 
that the veteran reported frequent outbursts of acne-like 
lesions at the mid sternal chest that were worse during the 
summer months, and that these outbursts would usually last 
for two to three weeks.  He further indicated that the 
lesions would become inflamed and raised, and that they would 
not go away until he actually squeezed the clear liquid out 
of them.  He also noted a history of an outburst in December 
1997, at which time there was a diagnosis of acne and in 
January 1998, at which time there was a diagnosis of 
folliculitis.  He denied any additional outbursts since the 
previous summer of 1999, and none were found at the time of 
the April 2000 examination.

With respect to the veteran's complaints of worsening 
symptoms during the summer, the United States Court of 
Appeals for Veterans Claims (previously known as the United 
States Court of Veterans Appeals prior to March 1, 1999, 
hereafter "the Court") has held that for medical 
examinations for disorders with fluctuating periods of 
exacerbation and remission, an adequate VA medical 
examination requires discussion of the relative stage of 
symptomatology observed.  See Ardison v. Brown, 6 Vet. App. 
405 (1994).  Consequently, the Board finds that the veteran's 
most recent complaints of increased severity during the 
summer warrant the scheduling of a new VA medical examination 
during the summer months.  Parenthetically, the Board notes 
that the more recent case of Voerth v. West, 13 Vet. App. 117 
(1999) has held that entitlement to such examination will be 
contingent on whether the exacerbation affects employment and 
lasts for weeks or months, and that while the veteran has 
indicated that the summer outbursts last for two or three 
weeks, there is no evidence as to any affect these outbursts 
have on employment.  However, in light of the fact that the 
veteran reported that his most recent outbursts took place in 
the summer and that the last such outburst was during the 
summer of 1999, the Board finds that further examination 
pursuant to Ardison v. Brown, supra, is warranted.  

As for the veteran's claim for service connection for 
dyshidrotic eczema of the feet, while the Board observes that 
the additional records obtained since the Board's remand of 
May 1997 still do not reflect medical evidence of a nexus 
between a current skin disorder of the feet and service, as a 
result of exposure to Agent Orange or otherwise, under the 
newly enacted Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000)(hereafter VCAA), the Board 
finds that the existence of a current skin disorder of the 
feet, and the testimony of the veteran and his spouse as to 
the continuity of symptoms since approximately the time of 
the veteran's discharge from service, require that this issue 
be remanded for further examination and an opinion as to the 
relationship, if any, between any current skin disorder of 
the feet and service.

The recently enacted VCAA contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The salient features of 
the new statutory provisions (and where they will be codified 
in title 38 United States Code) may be summarized as imposing 
the following obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall

(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
      the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or 
examination of the claimant at Department health-care 
facilities or at the expense of the Department, if the 
claimant furnishes information sufficient to locate 
those records (38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] 
if the evidence of record before the Secretary, taking 
into consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for any skin disorder 
of the chest and feet.  Any medical 
records which have not been previously 
secured pertaining to these disabilities 
should be obtained and associated with 
the claims folder.

In accordance with the VCAA, the RO must 
make every reasonable effort to obtain 
relevant, nongovernment records the 
claimant has adequately identified.  If 
the RO is unable to obtain such records, 
it must provide the notice described in 
(6) above.

3.  The RO should then arrange for a VA 
examination during the summer months by 
an appropriate examiner in order to 
determine the nature and severity of the 
veteran's acne of the chest and the 
nature and etiology of any skin disorder 
of the feet.  All indicated studies must 
be conducted.  The claims file and a 
separate copy of all prior remands must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings, and comment on the 
functional limitations, if any, caused by 
the appellant's service-connected acne of 
the chest.  As to any skin disorders of 
the feet, the examiner is further 
requested to provide responses to the 
following:

(a) What is the nature, etiology and 
diagnosis of any skin disorder of the 
feet found to be present during service?

(b) What is the etiology and correct 
diagnosis of any current skin disorder of 
the feet?

(c) What is the degree of medical 
probability that there is a causal 
relationship between any current skin 
disorder of the feet and any in-service 
disorders?

(d) What is the degree of medical 
probability that there is a causal 
relationship between any current skin 
disorder of the feet and in-service 
exposure to Agent Orange?

(e) Is any current diagnosis of a skin 
disorder of the feet consistent with a 
diagnosis of disease that has been 
recognized by the VA as associated with 
exposure to certain herbicide agents?

If the physician can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The examiner should also 
provide the rationale for the conclusions 
reached and cite the evidence relied upon 
or rejected in forming any opinion.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, the 
governing regulation provides that 
failure to report without good cause for 
an examination in conjunction with a 
claim for an increased rating will result 
in the denial of the claim.  38 C.F.R. 
§ 3.655 (2000); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examination and required opinions are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.  

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issues of 
entitlement to a compensable evaluation 
for acne of the chest and to service 
connection for dyshidrotic eczema of the 
feet. 

6.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, and given the applicable time 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




